*1364ORDER
Before BROWNING, Chief Judge, KENNEDY, Circuit Judge, and CHRISTENSEN,* District Judge.
Pursuant to the order of the Supreme Court of the United States,-U.S.-, 103 S.Ct. 2266, 76 L.Ed.2d 456, dated June 8, 1983 reversing the judgment of this court, 656 F.2d 428, in the above cases and remanding the cause to this court, the above cases are remanded to the United States District Court for the Northern District of California for further proceedings in conformity with the opinion of the Supreme Court of the United States.